we
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . . Page lof 1 /

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America " JUDGMENT IN A CRIMINAL CASE
Vv. : {For Offenses Committed On or After November 1, 1987)

Josmar Ivan Ruiz-Santos Case Number: 3:19-mj-24658

 

 

 

 

 

 

Rebecca C Fish
Defendant's Attorn Oty en
OSE
REGISTRATION NO. 92250298 7 fog Le)
THE DEFENDANT: : DEC 99 2019
KX] pleaded guilty to count(s) 1 of Complaint
LC) was found guilty to count(s) cova OO TRCT COURT_
after a plea of not guilty. BY meee oe eA
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following Of yw
Title & Section Nature of Offense : ' Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) ; 1.
Oo The defendant has been found not guilty on count(s) .
C Countts) dismissed on the motion of the United States.
* IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

ax TIME SERVED Oo! _ days

 

Assessment: $10 WATVED Fine: WAIVED

XI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] .Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

_ United States Attorney of any material change in the defendant's economic circumstances.

Friday, December 20, 2019

 

Date of Imposition of Sentence

Received — ) - . LEZ

DUSM HONORABLE BARRY M. KURREN
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - | 3:19-mj-24658

 
